Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  135271 & (78)                                                                                       Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 135271
                                                                   COA: 266807
                                                                   Oakland CC: 2004-199576-FH
  CARLETUS LASHAWN WILLIAMS,                                        2005-201296-FH
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 25, 2007
  judgment of the Court of Appeals is considered. We DIRECT the Oakland County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The motion for miscellaneous relief is DENIED.

        The application for leave to appeal remains pending.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2008                      _________________________________________
         d0319                                                                Clerk